DETAILED ACTION
The applicant’s Request for Continued Examination filed on June 30, 2022 has been acknowledged. Claims 1 and 21-22 have been canceled. Claims 2-20, 23 and 24, as amended are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-20, 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is recites an abstract idea without reciting significantly more. Under the 2019 PEG guidance the claims recite a method of organizing human activity, in this case controlling access to a vehicle. These elements have been updated in the MPEP in sections 2106.03 through 2106.07. 
Specifically 2106.04(a) states Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). 
As noted in 2106.04(a) certain methods of organizing human activity include commercial interactions and business relations, as it has been a common practice to request and receive authorization to perform vehicle service, this is supported by the applicant’s originally filed specification paragraph [0001]. The background outlines that it is known to receive operator’s agreement or acknowledgement of services. The step of receiving authorization information is merely gathering data which is considered by the MPEP 2106.05(g) to be insignificant extra solution activity. Enabling now amended to changing a state to accept access of an electronic component of the vehicle by an external device of an authorized repair entity to perform the automotive service, is generic in nature. That is the step allows for any possible of way of changing of the state or providing access to the vehicle. That is to say the changing of the state can be no access to having access. As such the breadth of the limitations allows for any type of access control, including the known methods of providing keys or making the vehicle available for service, which can include changing the state from locked to unlocked. This is consistent with the applicant’s originally filed specification paragraph [0027] which states “The diagnostic port being “closed” refers to the diagnostic port not allowing the vehicle by an external entity, such as by the handheld electronic device 112 of the mechanic 110 or by the repair facility computer 114. When the diagnostic port is closed, no diagnostics or repairs on the vehicle 102 are allowed”. This is therefore not considered an improvement to the access control, as it allows for any possible manner of performing this access control. As such when considered individually or in combination the claims do not render the claims into a practical application.
This judicial exception is not integrated into a practical application. In particular, Claim 17, recites a non-transitory machine-readable storage medium that comprises instructions that upon execution cause a vehicle to perform the steps. claim 23, recites a vehicle that contains a processor and a non-transitory storage medium, the applicant’s specification outlines these are generic computer components, as shown in paragraph [0016] which states “include any or some combination of a microprocessor, a core of a multi-core microprocessor, a microcontroller, a programmable integrated circuit, a programmable gate array, a digital signal processor, or another hardware processing circuit” this is also shown in paragraph [0180] which recites the same generic structure. Each of the elements merely receives information and based on that information enables access by changing a state from one to another, but as discussed above this changes the state in any possible way. As such when considered individually or in combination there is no improvement to the hardware or software to render the claims into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 2 as amended, in addition to the elements of previous claim 1, additionally recites “wherein the authorization information received by the vehicle further identifies the authorized repair entity approved to perform the automotive service, and wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is responsive to verifying that a repair entity attempting to perform the automotive service is the authorized repair entity identified by the authorization information received by the vehicle,” however this merely describes the type of information which is received but not how it is used, or how the changing is performed. As such this fails to render the claims into a practical application. 
Claim 3, recites “wherein the authorization information received by the vehicle indicates a time interval during which the approval of the performance of the automotive service is valid”, however this merely describes the type of information which is received but not how it is used, or how the changing is performed. As such this fails to render the claims into a practical application. 
Claim 4, recites “wherein the changing of the state of the electronic component of the vehicle to accept access from the external device comprises opening a diagnostic port that was in a closed state, the opening of the diagnostic port allowing performance the automotive service by the authorized repair entity”, while this establishes that the ports are open, this merely establishes that the data is allowed to pass on these ports which is merely a list or protocol which establish what is allowed. This is tied to the abstract idea as it is a set of rules to manage the access of the device. As such this fails to render the claims into a practical application. 
Claim 5, recites, “wherein the opening of the diagnostic port comprises providing a list of approved On-Board Diagnostic (OBD-II) Parameter IDs (PIDs) or a list of Electronic Control Unit (ECU) identifiers of ECUs to which access is allowed”, which recites that a list of what can be accessed is provided but fails to establish how access is controlled or enforced in anyway. As such this fails to render the claims into a practical application. 
Claim 6, recites “wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is further based on detecting, by the vehicle, that the vehicle is within a specified proximity of at least one of the operator of the vehicle or the authorized repair entity”, however the claims fail to recite how this detection is performed or how it is used to control the access to the vehicle, as such this allows for any generic method of determining proximity. As such this fails to render the claims into a practical application. 
Claim 7, recites “wherein the receiving of the authorization information comprises: receiving, by the vehicle from the operator, information identifying the automotive service that is authorized by the operator; and receiving, by the vehicle from the system of the vehicle manufacturer, the vehicle manufacturer authorization information indicating that the automotive service is authorized by the vehicle manufacturer,” however this merely describes the type of information which is received but not how it is used, or how the changing is performed. As such this fails to render the claims into a practical application. 
Claim 8, recites “wherein the receiving of the authorization information comprises receiving, by the vehicle from the operator using a short-range communication, information identifying and/or authorizing the automotive service, the method further comprising: receiving, by the vehicle from the authorized repair entity using a short-range communication, identification information of the authorized repair entity, wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is further based on the identification information of the authorized repair entity,” while reciting how the communication is received, the usage of short-range communication is a generic recitation of a category of communication and merely establishes how the information is received. The rest of the claim merely describes the type of information which is received but not how it is used, or how the changing is performed. As such this fails to render the claims into a practical application. 
Claim 9, recites “sending, by the vehicle to the system of the vehicle manufacturer, the information identifying the automotive service and the identification information of the authorized repair entity,” these limitations again amount to sending and receiving information which is merely gathering data which is considered by the MPEP 2106.05(g) to be insignificant extra solution activity. Again the information is described but the limitations fail to establish how it is used to achieve the access control or even how the access control is implemented. As such this fails to render the claims into a practical application. 
Claim 10, recites “wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is based on configuration information received by the vehicle from the system of the vehicle manufacturer, the configuration information providing selective access to a portion of the vehicle for the automotive service while disabling access to another portion of the vehicle”, again the information is described but the limitations fail to establish how it is used to achieve the access control or even how the access control is implemented. As such this fails to render the claims into a practical application. 
Claim 11, recites “wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is based on the vehicle receiving, from a device of the authorized repair entity, a security token provided by the vehicle manufacturer to the authorized repair entity,” again describes receiving data or information, in this case a token but does not establish how this is used to implement the access control. As such this fails to render the claims into a practical application. 
Claim 12, recites “wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is further based on the vehicle authenticating the authorized repair entity,” while this describes what the access is based on it, it fails to establish how the authentication is used or even how the authentication is achieved to implement the access. As such this fails to render the claims into a practical application. 
Claim 13, recites “wherein the authenticating of the authorized repair entity is further based on authentication information obtained by the authorized repair entity from the system of the vehicle manufacturer”, while this describes what the access is based on it, it fails to establish how the authentication is used or even how the authentication is achieved to implement the access. As such this fails to render the claims into a practical application. 
Claim 14, recites “in response to an indication of completion of the automotive service, sending, by the vehicle to the system of the vehicle manufacturer, information usable by the system of the vehicle manufacturer to validate that: the automotive service was completed by the authorized repair entity on the vehicle by the repair entity, or the automotive service performed by the authorized repair entity on the vehicle is the automotive service identified by the authorization information,” while this recites an additional step of sending this is again merely data gathering and data transmissions which is considered by the MPEP 2106.05(g) to be insignificant extra solution activity. The activities recited in the limitations are not actually performed, rather the data is merely usable to perform validation indicating that the validation is not required only that the information is sent. Further the repair is not required to be performed but rather that the data indicates that it was performed, again this merely defines the information but not how it is actively used in the claims. As such this fails to render the claims into a practical application. 
Claim 15, recites “receiving, by the vehicle, a request from the authorized repair entity to perform a further automotive service on the vehicle; and receiving, by the vehicle, an indication of whether or not the operator has approved the further automotive service on the vehicle”, recites receiving additional information which is considered by the MPEP 2106.05(g) to be insignificant extra solution activity. The system is again merely collecting data which indicates actions but no actions are actually performed. As such this fails to render the claims into a practical application. 
Claim 16, recites “receiving, by the vehicle, an indication of whether or not the vehicle manufacturer has approved performance of the further service on the vehicle”, which recites receiving additional information which is considered by the MPEP 2106.05(g) to be insignificant extra solution activity. The system is again merely collecting data which indicates actions but no actions are actually performed. As such this fails to render the claims into a practical application. 
Claim 18, recites “wherein the entity comprises an automotive insurance company” which describes the entity but fails to establish how this changes the steps or how the access is changed. As such this fails to render the claims into a practical application. 
Claim 19, recites “wherein the entity defines the scope of the automotive service to be performed on the vehicle according to a law, regulation, or standard”, which describes how the service to be performed is defined but this does not establish how the changing is performed as the definitions pertain to a service which is not required to be performed in the scope of the claims. As such this fails to render the claims into a practical application. 
Claim 20, recites “wherein the automotive service comprises a software or firmware patch to be applied to comply with the law, regulation, or standard”, which describes how the service to be performed is defined but this does not establish how the changing is performed as the definitions pertain to a service which is not required to be performed in the scope of the claims. As such this fails to render the claims into a practical application. 
Claim 24, recites “wherein the indication is sent by a device of the operator or a device of the authorized repair entity to the system of the vehicle manufacturer”, which outlines where the request is sent from but this does not change or alter the process. This is still merely data transferring which is considered to be insignificant extra solution activity, see MPEP 2106.05(g). As such this does not render the claims into a practical application. 
As such when considered individually or in combination the limitations to not amount to a practical application and as such the claims are not patent eligible.
As stated above judicial exception is not integrated into a practical application. In particular, the claims recites generic hardware for carrying out the functions. As such the elements that make up the system are recited at a high-level of generality (i.e., memory, processor, medium and vehicle) such that it amounts no more than mere instructions to apply the exception using a generic components. As such the claims amount to merely applying the abstract idea of managing access on a computer, see MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2(b) considers the additional elements of the claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea. Rather the structural components referenced in the claims amount to merely applying the abstract idea on a computer or insignificant extra solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claims are therefore not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7-9, 11-14, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomcamp et al. (US 10,489,132 B1) hereafter Bloomcamp, in view of Fehr et al. (US 7,325,135 B2) hereafter Fehr, further in view of Fritzson et al. (WO 2005/081650 A2) hereafter Fritzson.
As per claim 2, Bloomcamp discloses a method comprising:
	receiving, by a vehicle, authorization information that identifies an automotive service to be performed on the vehicle, the authorization information further indicating approval of performance of the automotive service on the vehicle by an operator of the vehicle (Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. This is referred to in the Bloomcamp as authorization information. Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. In this the vehicle receives the authorization information from the operator of the vehicle thus indicating their approval of the performance of the service which is re-authorized by the system upon initiating) 
wherein the authorization information received by the vehicle further identifies an authorized repair entity approved to perform the automotive service (Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. Thus based on the authorization information the vehicle enables the user to access the electronic component and perform the update. The authorization information indicates the access credentials which in this case can be the user identifying themselves as being the authorized entity which is approved to perform the service. The claims are broad as they do not limit the repair entity being a repair shop, as the entity can still be the operator of the vehicle and the external device can be the mobile device which is identified and registered with the system to perform the updates); and
	based on the authorization information received by the vehicle, changing, by the vehicle, a state of an electronic component of the vehicle to accept access from an external device of the authorized repair entity to perform the automotive service (Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. This is considered to be a change in state as it is changing it from unauthorized to authorized. This is consistent with the applicant’s originally filed specification paragraph [0027] which states “The diagnostic port being “closed” refers to the diagnostic port not allowing the vehicle by an external entity, such as by the handheld electronic device 112 of the mechanic 110 or by the repair facility computer 114. When the diagnostic port is closed, no diagnostics or repairs on the vehicle 102 are allowed”. Bloomcamp Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. Thus based on the authorization information the vehicle enables the user to access the electronic component and perform the update. As indicated in paragraph [0027] the external entity is not limited to only a mechanic and rather identifies the user device accessing the OBDII port), 
wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is responsive to verifying that a repair entity attempting to perform the automotive service is the authorized repair entity identified by the authorization information received by the vehicle (Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. Thus based on the authorization information the vehicle enables the user to access the electronic component and perform the update).
While Bloomcamp discloses receiving approval from an authorized user such as a vehicle operator it is not explicit that it additionally receives authorization from a vehicle manufacturer.
	Fehr, which like Bloomcamp talks about servicing vehicles, teaches it is known to receive approval from a vehicle manufacturer, wherein the authorization information received by the vehicle comprises vehicle manufacturer authorization information sent by a system of the vehicle manufacturer (Col. 9, lines 58 through Col. 10, line 20; teaches that it is known during the upgrade or the modification of a component of a vehicle it is known to have the manufacturer authenticate the component. This helps ensure that the component or modification to the vehicle is not counterfeit and ensure that improper or inferior components are not installed as these components could damage the vehicle or reduce its capabilities and/or quality of the performance. Col. 23, line 1 through Col. 25, line 7; teaches that it is known to enable access to a specific component of the vehicle to perform a service based on receiving from a device in this case a physical security token a token provided by the vehicle manufacturer to the entity performing the repair. This ensures that the manufacturer has authorized the repair entity and even the specific component to repair. Additionally Col. 23, lines 1-47; teaches that the repair entity can be the technician which is authorized by the manufacturer and authorized by the vehicle. That is the technician ID or identification information is sent to the vehicle to be verified. Since Bloomcamp already seeks authorization it would have been obvious to include the additional authorization from the manufacturer that the component or upgrade itself is the correct component or upgrade for the vehicle, thus ensuring that the vehicle performance is not hindered as explicitly taught in Fehr. Additionally the vehicle manufacturer is able to maintain brand control and maintain vehicle quality even after the vehicle is sold).
	Bloomcamp discloses a method and system for authenticating a user and the services they want to perform on a vehicle. Bloomcamp establishes it is known to receive the authorization information by the vehicle and to use that authorization information to enable access to the electronic components of the vehicle for servicing such as upgrading or modifying the component. Bloomcamp establishes that the authorization information can come directly from an operator of the vehicle. However, Bloomcamp fails to explicitly disclose additionally receiving authorization information from the vehicle manufacturer. 
	Fehr teaches upgrading or modifying components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer for each individual component to ensure that the component is authentic and will not cause harm to the vehicle. 
	It would have been obvious to one of ordinary skill in the art to include in the authentication system and method of Bloomcamp the ability to additionally receive manufacturer authentication information as taught by Fehr since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
	Therefore, from this teaching of Fehr, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of receiving authentication information from an operator of the vehicle provided by Bloomcamp, the ability to additionally receive manufacturer authentication information as taught by Fehr, for the purposes of ensuring that the component is authentic and made for the vehicle. Since Bloomcamp already seeks authorization it would have been obvious to include the additional authorization from the manufacturer that the component or upgrade itself is the correct component or upgrade for the vehicle, thus ensuring that the vehicle performance is not hindered as explicitly taught in Fehr. Additionally the vehicle manufacturer is able to maintain brand control and maintain vehicle quality even after the vehicle is sold.
While the combination establishes getting the authorization information from the vehicle manufacturer it is not explicitly wherein the authorization information received by the vehicle comprises vehicle manufacturer authorization information sent by a system of the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested.
	Fritzson, which like the combination talks about getting authorization for updating a vehicle, teaches it is known wherein the authorization information received by the vehicle comprises vehicle manufacturer authorization information sent by a system of the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested (Page 8, line 12 through Page 10, line 28; teaches that like Fehr reference it is known to receive authorization information from the vehicle manufacturer. Fritzson additional establishes it is known that the authorization information can come from the vehicle manufacturer system over a network responsive to the manufacturer receiving a request for authorization. That is the manufacturer receives a request from a service workshop, only service workshops that are approved are provided with the information and allowed to receive the information from the manufacturer. Since the goal of Fehr is to maintain quality it would have been obvious to ensure that the workshops are authorized by the manufacturer and to provide the information directly from the manufacturer as this would assist in maintaining the quality of products being serviced and the quality of the service provided).
Additionally Fritzson establishes wherein the authorization information received by the vehicle identifies an authorized repair entity approved to perform the automotive services (Page 8, line 12 through Page 10, line 28; teaches that like Fehr reference it is known to receive authorization information from the vehicle manufacturer. The manufacturer receives a request from a service workshop, only service workshops that are approved or authorized are provided with the information and allowed to receive the information from the manufacturer);
Bloomcamp discloses a method and system for authenticating a user and the services they want to perform on a vehicle. Bloomcamp establishes it is known to receive the authorization information by the vehicle and to use that authorization information to enable access to the electronic components of the vehicle for servicing such as upgrading or modifying the component. Bloomcamp establishes that the authorization information can come directly from an operator of the vehicle. Fehr teaches upgrading or modifying components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer for each individual component to ensure that the component is authentic and will not cause harm to the vehicle. However, the combination fails to explicitly disclose that the information is sent from the manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested. 
	Fritzson teaches upgrading components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested. 
	It would have been obvious to one of ordinary skill in the art to include in the authentication system and method of Bloomcamp and Fehr the ability to receive the authorization information from the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested as taught by Fritzson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
	Therefore, from this teaching of Fritzson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of receiving authentication information from an operator of the vehicle provided by Bloomcamp and Fehr, with the ability to receive the authorization information from the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested as taught by Fritzson, for the purposes of ensuring that the service provider is authorized by the manufacturer. Since the goal of Fehr is to maintain quality it would have been obvious to ensure that the workshops are authorized by the manufacturer and to provide the information directly from the manufacturer as this would assist in maintaining the quality of products being serviced and the quality of the service provided.
As per claim 7, the combination of Bloomcamp, Fehr and Fritzson the above-enclosed invention; Bloomcamp further discloses comprising receiving, by the vehicle from the operator, information identifying the automotive service that is authorized by the operator (Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. Thus based on the authorization information the vehicle enables the user to access the electronic component and perform the update); 
Fehr further teaches wherein the vehicle manufacturer authorization information indicates that the automotive service is authorized by the vehicle manufacturer (Col. 9, lines 58 through Col. 10, line 20; teaches that it is known during the upgrade or the modification of a component of a vehicle it is known to have the manufacturer authenticate the component. This helps ensure that the component or modification to the vehicle is not counterfeit and ensure that improper or inferior components are not installed as these components could damage the vehicle or reduce its capabilities and/or quality of the performance).
As per claim 8, the combination of Bloomcamp, Fehr and Fritzson the above-enclosed invention; Bloomcamp further discloses wherein the receiving of the authorization information comprises receiving, by the vehicle from the operator using a short-range communication, information identifying and/or authorizing the automotive service (Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. Thus based on the authorization information the vehicle enables the user to access the electronic component and perform the update.  Col. 4, line 24-48, Col. 9, lines 1-17; discloses that the communication with the system to gain access and perform the service can be done through short-range wireless communications), the method further comprising:
	receiving, by the vehicle from the repair entity using a short-range communication, identification information of the repair entity (Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. Thus based on the authorization information the vehicle enables the user to access the electronic component and perform the update.  Col. 4, line 24-48, Col. 9, lines 1-17; discloses that the communication with the system to gain access and perform the service can be done through short-range wireless communications), 
wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is further based on the identification information of the repair entity (Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. Thus based on the authorization information the vehicle enables the user to access the electronic component and perform the update).
As per claim 9, the combination of Bloomcamp, Fehr and Fritzson the above-enclosed invention; Fehr further teaches sending, by the vehicle to the system of the vehicle manufacturer, the information identifying the automotive service and the identification information of the repair entity (Col. 9, lines 58 through Col. 10, line 20; teaches that it is known during the upgrade or the modification of a component of a vehicle it is known to have the manufacturer authenticate the component. This helps ensure that the component or modification to the vehicle is not counterfeit and ensure that improper or inferior components are not installed as these components could damage the vehicle or reduce its capabilities and/or quality of the performance. Col. 23, line 1 through Col. 25, line 7; teaches that it is known to enable access to a specific component of the vehicle to perform a service based on receiving from a device in this case a physical security token a token provided by the vehicle manufacturer to the entity performing the repair. This ensures that the manufacturer has authorized the repair entity and even the specific component to repair).
As per claim 11, the combination of Bloomcamp, Fehr and Fritzson the above-enclosed invention; Fehr further teaches wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is based on the vehicle receiving, from a device of the authorized repair entity, a security token provided by the vehicle manufacturer to the authorized repair entity (Col. 23, line 1 through Col. 25, line 7; teaches that it is known to enable access to a specific component of the vehicle to perform a service based on receiving from a device in this case a physical security token a token provided by the vehicle manufacturer to the entity performing the repair. This ensures that the manufacturer has authorized the repair entity and even the specific component to repair).
As per claim 12, the combination of Bloomcamp, Fehr and Fritzson the above-enclosed invention; Fehr further teaches wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is further based on the vehicle authenticating the authorized repair entity (Col. 23, line 1 through Col. 25, line 7; teaches that it is known to enable access to a specific component of the vehicle to perform a service based on receiving from a device in this case a physical security token a token provided by the vehicle manufacturer to the entity performing the repair. By using this token the system is able to authenticate the repair entity).
As per claim 13, the combination of Bloomcamp, Fehr and Fritzson the above-enclosed invention; Fehr further teaches wherein the authenticating of the authorized repair entity is further based on authentication information obtained by the authorized repair entity from the system of the vehicle manufacturer (Col. 23, line 1 through Col. 25, line 7; teaches that it is known to enable access to a specific component of the vehicle to perform a service based on receiving from a device in this case a physical security token a token provided by the vehicle manufacturer to the entity performing the repair. By using this token the system is able to authenticate the repair entity. The repair entity receives this information to be authenticated from the vehicle manufacturer).
As per claim 14, the combination of Bloomcamp, Fehr and Fritzson the above-enclosed invention; Fehr further teaches in response to an indication of completion of the automotive service, sending, by the vehicle to the system of the vehicle manufacturer, information useable by the system of the vehicle manufacturer to validate that: the automotive service was completed by the authorized repair entity on the vehicle, or the automotive service performed by the authorized repair entity on the vehicle is the automotive service identified by the authorization information (Col. 10, lines 4-20 and Col. 11, lines 44-54, Col. 12; teach that the manufacturer is about to control the quality of products by tracking each component as it is serviced. That is each time it is installed, modified, repaired or changed. In doing so the components themselves can authenticated. Col. 23, lines 28-41; teaches that the system can track and record the specific service technician that has serviced the vehicle to ensure they are authorized. Col. 25, lines 53 through Col. 26, line 62; teaches that each time a component is serviced the time of that service is recorded thus indicating its completion and recording the entity responsible for the repairs. As noted in Fehr this helps in diagnosis and well is liability).
As per claim 23, Bloomcamp discloses a vehicle comprising:
a processor (Col. 5, lines 15-54; discloses that the vehicle comprises a processor that monitors the vehicle systems); and
a non-transitory storage medium storing instructions executable on the processor (Col. 12, lines 24-65; discloses that the computer system to implement the method comprises both a processor and memory for storing the instructions for carrying out the method) to:
	receive, at the vehicle, authorization information that identifies an automotive service to be performed on the vehicle, the authorization information further indicating approval of performance of the automotive service on the vehicle by an operator of the vehicle (Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. This is referred to in the Bloomcamp as authorization information. Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. In this the vehicle receives the authorization information from the operator of the vehicle thus indicating their approval of the performance of the service which is re-authorized by the system upon initiating); and
	wherein the authorization information received by the vehicle further identifies an authorized repair entity approved to perform the automotive service (Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. Thus based on the authorization information the vehicle enables the user to access the electronic component and perform the update. The authorization information indicates the access credentials which in this case can be the user identifying themselves as being the authorized entity which is approved to perform the service. The claims are broad as they do not limit the repair entity being a repair shop, as the entity can still be the operator of the vehicle and the external device can be the mobile device which is identified and registered with the system to perform the updates); and 
	based on the authorization information received by the vehicle, change a state of an electronic component of the vehicle to accept access from an external device of an authorized repair entity to perform the automotive service (Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. This is considered to be a change in state as it is changing it from unauthorized to authorized. This is consistent with the applicant’s originally filed specification paragraph [0027] which states “The diagnostic port being “closed” refers to the diagnostic port not allowing the vehicle by an external entity, such as by the handheld electronic device 112 of the mechanic 110 or by the repair facility computer 114. When the diagnostic port is closed, no diagnostics or repairs on the vehicle 102 are allowed”. Bloomcamp Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. Thus based on the authorization information the vehicle enables the user to access the electronic component and perform the update. As indicated in paragraph [0027] the external entity is not limited to only a mechanic and rather identifies the user device accessing the OBDII port),
wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is responsive to verifying that a repair entity attempting to perform the automotive service is the authorized repair entity identified by the authorization information received by the vehicle (Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. Thus based on the authorization information the vehicle enables the user to access the electronic component and perform the update).
While Bloomcamp discloses receiving approval from an authorized user such as a vehicle operator it is not explicit that it additionally receives authorization from a vehicle manufacturer.
	Fehr, which like Bloomcamp talks about servicing vehicles, teaches it is known to receive approval from a vehicle manufacturer, wherein the authorization information received by the vehicle comprises vehicle manufacturer authorization information sent by a system of the vehicle manufacturer (Col. 9, lines 58 through Col. 10, line 20; teaches that it is known during the upgrade or the modification of a component of a vehicle it is known to have the manufacturer authenticate the component. This helps ensure that the component or modification to the vehicle is not counterfeit and ensure that improper or inferior components are not installed as these components could damage the vehicle or reduce its capabilities and/or quality of the performance. Col. 23, line 1 through Col. 25, line 7; teaches that it is known to enable access to a specific component of the vehicle to perform a service based on receiving from a device in this case a physical security token a token provided by the vehicle manufacturer to the entity performing the repair. This ensures that the manufacturer has authorized the repair entity and even the specific component to repair. Additionally Col. 23, lines 1-47; teaches that the repair entity can be the technician which is authorized by the manufacturer and authorized by the vehicle. That is the technician ID or identification information is sent to the vehicle to be verified. Since Bloomcamp already seeks authorization it would have been obvious to include the additional authorization from the manufacturer that the component or upgrade itself is the correct component or upgrade for the vehicle, thus ensuring that the vehicle performance is not hindered as explicitly taught in Fehr. Additionally the vehicle manufacturer is able to maintain brand control and maintain vehicle quality even after the vehicle is sold).
	Bloomcamp discloses a method and system for authenticating a user and the services they want to perform on a vehicle. Bloomcamp establishes it is known to receive the authorization information by the vehicle and to use that authorization information to enable access to the electronic components of the vehicle for servicing such as upgrading or modifying the component. Bloomcamp establishes that the authorization information can come directly from an operator of the vehicle. However, Bloomcamp fails to explicitly disclose additionally receiving authorization information from the vehicle manufacturer. 
	Fehr teaches upgrading or modifying components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer for each individual component to ensure that the component is authentic and will not cause harm to the vehicle. 
	It would have been obvious to one of ordinary skill in the art to include in the authentication system and method of Bloomcamp the ability to additionally receive manufacturer authentication information as taught by Fehr since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
	Therefore, from this teaching of Fehr, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of receiving authentication information from an operator of the vehicle provided by Bloomcamp, the ability to additionally receive manufacturer authentication information as taught by Fehr, for the purposes of ensuring that the component is authentic and made for the vehicle. Since Bloomcamp already seeks authorization it would have been obvious to include the additional authorization from the manufacturer that the component or upgrade itself is the correct component or upgrade for the vehicle, thus ensuring that the vehicle performance is not hindered as explicitly taught in Fehr. Additionally the vehicle manufacturer is able to maintain brand control and maintain vehicle quality even after the vehicle is sold.
	While the combination establishes getting the authorization information from the vehicle manufacturer it is not explicitly wherein the authorization information received by the vehicle comprises vehicle manufacturer authorization information sent by a system of the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested.
	Fritzson, which like the combination talks about getting authorization for updating a vehicle, teaches it is known wherein the authorization information received by the vehicle comprises vehicle manufacturer authorization information sent by a system of the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested (Page 8, line 12 through Page 10, line 28; teaches that like Fehr reference it is known to receive authorization information from the vehicle manufacturer. Fritzson additional establishes it is known that the authorization information can come from the vehicle manufacturer system over a network responsive to the manufacturer receiving a request for authorization. That is the manufacturer receives a request from a service workshop, only service workshops that are approved are provided with the information and allowed to receive the information from the manufacturer. Since the goal of Fehr is to maintain quality it would have been obvious to ensure that the workshops are authorized by the manufacturer and to provide the information directly from the manufacturer as this would assist in maintaining the quality of products being serviced and the quality of the service provided).
	Additionally Fritzson establishes wherein the authorization information received by the vehicle identifies an authorized repair entity approved to perform the automotive services (Page 8, line 12 through Page 10, line 28; teaches that like Fehr reference it is known to receive authorization information from the vehicle manufacturer. The manufacturer receives a request from a service workshop, only service workshops that are approved or authorized are provided with the information and allowed to receive the information from the manufacturer); 
Bloomcamp discloses a method and system for authenticating a user and the services they want to perform on a vehicle. Bloomcamp establishes it is known to receive the authorization information by the vehicle and to use that authorization information to enable access to the electronic components of the vehicle for servicing such as upgrading or modifying the component. Bloomcamp establishes that the authorization information can come directly from an operator of the vehicle. Fehr teaches upgrading or modifying components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer for each individual component to ensure that the component is authentic and will not cause harm to the vehicle. However, the combination fails to explicitly disclose that the information is sent from the manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested. 
	Fritzson teaches upgrading components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested. 
	It would have been obvious to one of ordinary skill in the art to include in the authentication system and method of Bloomcamp and Fehr the ability to receive the authorization information from the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested as taught by Fritzson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Fritzson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of receiving authentication information from an operator of the vehicle provided by Bloomcamp and Fehr, with the ability to receive the authorization information from the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested as taught by Fritzson, for the purposes of ensuring that the service provider is authorized by the manufacturer. Since the goal of Fehr is to maintain quality it would have been obvious to ensure that the workshops are authorized by the manufacturer and to provide the information directly from the manufacturer as this would assist in maintaining the quality of products being serviced and the quality of the service provided.
As per claim 24, the combination of Bloomcamp, Fehr and Fritzson the above-enclosed invention; Fritzson further teaches wherein the indication is sent by a device of the operator or a device of the authorized repair entity to the system of the vehicle manufacturer (Page 8, line 12 through Page 10, line 28; teaches that like Fehr reference it is known to receive authorization information from the vehicle manufacturer. Fritzson additional establishes it is known that the authorization information can come from the vehicle manufacturer system over a network responsive to the manufacturer receiving a request for authorization. That is the manufacturer receives a request from a service workshop, only service workshops that are approved are provided with the information and allowed to receive the information from the manufacturer).

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomcamp et al. (US 10,489,132 B1) hereafter Bloomcamp, in view of Fehr et al. (US 7,325,135 B2) hereafter Fehr, further in view of Fritzson et al. (WO 2005/081650 A2) hereafter Fritzson, further in view of Ramanujam (US 9,805,519 B2) hereafter Ramanujam.
As per claim 3, the combination of Bloomcamp, Fehr and Fritzson the above-enclosed invention; however the combination fails to explicitly disclose wherein the authorization information indicates a time interval during which the approval of the performance of the automotive service is valid.
	Ramanujam, which like the combination of Bloomcamp, Fehr and Fritzson talks about the authorization of users, teaches wherein the authorization information indicates a time interval during which the approval of the performance of the automotive service is valid (Col. 6, lines 27-44; teach that along with the service requests it is known to include a schedule to indicate when the performance of the service is valid. Since the combination of Bloomcamp and Fehr already discusses the performance of services on the vehicle it would have been obvious to indicate when the services are scheduled to be performed as shown in Ramanujam to ensure there are no conflicts for the operator).
	Bloomcamp discloses a method and system for authenticating a user and the services they want to perform on a vehicle. Bloomcamp establishes it is known to receive the authorization information by the vehicle and to use that authorization information to enable access to the electronic components of the vehicle for servicing such as upgrading or modifying the component. Bloomcamp establishes that the authorization information can come directly from an operator of the vehicle. Fehr teaches upgrading or modifying components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer for each individual component to ensure that the component is authentic and will not cause harm to the vehicle.  Fritzson teaches upgrading components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested. However, the combination fails to explicitly disclose including a time interval during which the approval of the performance of the automotive service is valid. 
	Ramanujam which like the combination of Bloomcamp and Fehr talks about the authorization of users, teaches wherein the authorization information indicates a time interval during which the approval of the performance of the automotive service is valid.
	It would have been obvious to one of ordinary skill in the art to include in the authentication system and method of Bloomcamp and Fehr with the ability to indicate a time interval which the service is valid as taught by Ramanujam since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Ramanujam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of receiving authentication information from an operator of the vehicle provided by Bloomcamp, Fehr and Fritzson, with the ability to indicate a time interval which the service is valid as taught by Ramanujam, for the purposes of avoiding conflicts with the operator’s schedule. Since the combination of Bloomcamp and Fehr already discusses the performance of services on the vehicle it would have been obvious to indicate when the services are scheduled to be performed as shown in Ramanujam to ensure there are no conflicts for the operator.
As per claim 6, the combination of Bloomcamp, Fehr and Fritzson the above-enclosed invention; however the combination fails to explicitly disclose wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is further based on detecting, by the vehicle, that the vehicle is within a specified proximity of at least one of the operator of the vehicle or the authorized repair entity.
Ramanujam, which like the combination of Bloomcamp, Fehr and Fritzson talks about the authorization of users, teaches wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is further based on detecting, by the vehicle, that the vehicle is within a specified proximity of at least one of the operator of the vehicle or the authorized repair entity (Col. 4, lines 1-13; teach that it is known to determine the distance to the repair entity before allowing access to the vehicle. Since Bloomcamp and Fehr already determine authorization from the various parties it would have been obvious to determine if the vehicle is at the correct location prior to allow access to ensure that the vehicle isn’t tampered with).
Bloomcamp discloses a method and system for authenticating a user and the services they want to perform on a vehicle. Bloomcamp establishes it is known to receive the authorization information by the vehicle and to use that authorization information to enable access to the electronic components of the vehicle for servicing such as upgrading or modifying the component. Bloomcamp establishes that the authorization information can come directly from an operator of the vehicle. Fehr teaches upgrading or modifying components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer for each individual component to ensure that the component is authentic and will not cause harm to the vehicle. Fritzson teaches upgrading components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested. However, the combination fails to explicitly disclose detecting that the vehicle is within a specified proximity of the repair entity.
Ramanujam, which like the combination of Bloomcamp, Fehr and Fritzson talks about the authorization of users, teaches wherein the enabling of the access of the electronic component of the vehicle to perform the automotive service by the repair entity is further based on detecting, by the vehicle, that the vehicle is within a specified proximity of the repair entity.
It would have been obvious to one of ordinary skill in the art to include in the authentication system and method of Bloomcamp, Fehr and Fritzson with the ability to determine the vehicle is within a specified proximity of the repair entity as taught by Ramanujam since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Ramanujam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of receiving authentication information from an operator of the vehicle provided by Bloomcamp, Fehr and Fritzson, with the ability to determine the vehicle is within a specified proximity of the repair entity as taught by Ramanujam, for the purposes of ensuring the vehicle is at the correct repair entity. Since Bloomcamp and Fehr already determine authorization from the various parties it would have been obvious to determine if the vehicle is at the correct location prior to allow access to ensure that the vehicle isn’t tampered with.

Claim(s) 4, 5 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomcamp et al. (US 10,489,132 B1) hereafter Bloomcamp, in view of Fehr et al. (US 7,325,135 B2) hereafter Fehr, further in view of Fritzson et al. (WO 2005/081650 A2) hereafter Fritzson, further in view of Mosenia et al. (US 2019/0274018 A1) hereafter Mosenia.
As per claim 4, the combination of Bloomcamp, Fehr and Fritzson the above-enclosed invention; Bloomcamp further discloses wherein the changing of the state of the electronic component of the vehicle to accept access from the external device comprises enabling access of a diagnostic port to perform the automotive service by the repair entity (Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. Thus based on the authorization information the vehicle enables the user to access the electronic component and perform the update. Col. 5, lines 1-14; discloses that the enabling access can be achieved through accessing the port on the vehicle).
The combination however fails to explicitly state changing of the state of the electronic component of the vehicle to accept access from the external device comprises opening a diagnostic port that was in a closed state, the opening of the diagnostic port allowing performance of the automotive service by the authorized repair entity.
Mosenia, which like the combination of Bloomcamp and Fehr talks about servicing a vehicle, teaches it is known to access the OBD port on vehicle similar to what is shown in Bloomcamp and wherein changing of the state of the electronic component of the vehicle to accept access from the external device comprises opening a diagnostic port that was in a closed state, the opening of the diagnostic port allowing performance of the automotive service by the authorized repair entity (Page 4, paragraphs [0058], [0060] and [0061]; teaches that it is known to provide limited access to an OBD port and do this by referencing the Parameter IDs or (PIDs) which are used to limit access to a subset of the vehicle’s sensors. As shown in Mosenia this is done for security and privacy. Page 5, paragraph [0063]; teaches that the ports are managed to isolate and handle request send to or received by the OBD port of the vehicle. In this way the system will open or close ports based on the requests to ensure security and privacy as established in Mosenia. Since Bloomcamp already limits the access to the device it would have been obvious as shown in Mosenia to do this by opening and closing ports).
Bloomcamp discloses a method and system for authenticating a user and the services they want to perform on a vehicle. Bloomcamp establishes it is known to receive the authorization information by the vehicle and to use that authorization information to enable access to the electronic components of the vehicle for servicing such as upgrading or modifying the component. Bloomcamp establishes that the authorization information can come directly from an operator of the vehicle. Fehr teaches upgrading or modifying components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer for each individual component to ensure that the component is authentic and will not cause harm to the vehicle.  Fritzson teaches upgrading components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested. However, the combination fails to explicitly disclose opening or closing ports to limit access to the components.
Mosenia which like the combination of Bloomcamp and Fehr talks about servicing a vehicle, teaches it is known to access the OBD port on vehicle similar to what is shown in Bloomcamp and wherein enabling of the access of the diagnostic port comprises opening and closing ports to ensure security and privacy. 
It would have been obvious to one of ordinary skill in the art to include in the authentication system and method of Bloomcamp, Fehr and Fritzson with the ability restrict access to the components by opening and closing ports as taught by Mosenia since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Mosenia, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of receiving authentication information from an operator of the vehicle provided by Bloomcamp, Fehr and Fritzson, with the ability restrict access to the components by opening and closing ports as taught by Mosenia, for the purposes of ensuring security and privacy. Since Bloomcamp already limits the access to the device it would have been obvious as shown in Mosenia to do this by opening and closing ports.
As per claim 5, the combination of Bloomcamp, Fehr, Fritzson and Mosenia the above-enclosed invention; Mosenia further teaches it is known to access the OBD port on vehicle similar to what is shown in Bloomcamp and wherein opening of the access of the diagnostic port comprises providing a list of approved On-Board Diagnostic (OBD-II) Parameter IDs (PIDs) or a list of Electronic Control Unit (ECU) identifiers of ECUs to which access is allowed (Page 4, paragraphs [0058], [0060] and [0061]; teaches that it is known to provide limited access to an OBD port and do this by referencing the Parameter IDs or (PIDs) which are used to limit access to a subset of the vehicle’s sensors. As shown in Mosenia this is done for security and privacy. Since Bloomcamp already limits the access to the device it would have been obvious as shown in Mosenia to do this using Parameter IDs).
As per claim 10, the combination of Bloomcamp, Fehr and Fritzson the above-enclosed invention; however the combination fails to explicitly disclose wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is based on configuration information received by the vehicle from the system of the vehicle manufacturer, the configuration information providing selective access to a portion of the vehicle for the automotive service while disabling access to another portion of the vehicle.
Mosenia, which like the combination of Bloomcamp and Fehr talks about servicing a vehicle, teaches it is known to changing of the state of the electronic component of the vehicle to accept access from the external device is based on configuration information received by the vehicle from the system of the vehicle manufacturer, the configuration information providing selective access to a portion of the vehicle for the automotive service while disabling access to another portion of the vehicle (Page 4, paragraphs [0058], [0060] and [0061]; teaches that it is known to provide limited access to an OBD port and do this by referencing the Parameter IDs or (PIDs) which are used to limit access to a subset of the vehicle’s sensors. As shown in Mosenia this is done for security and privacy. Since Bloomcamp already limits the access to the device it would have been obvious as shown in Mosenia to limit access to subset of the vehicle’s sensors. Thus Mosenia establishing which sensors can be accessed and which cannot as such disabling access to those sensors or portions of the vehicle).
Bloomcamp discloses a method and system for authenticating a user and the services they want to perform on a vehicle. Bloomcamp establishes it is known to receive the authorization information by the vehicle and to use that authorization information to enable access to the electronic components of the vehicle for servicing such as upgrading or modifying the component. Bloomcamp establishes that the authorization information can come directly from an operator of the vehicle. Fehr teaches upgrading or modifying components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer for each individual component to ensure that the component is authentic and will not cause harm to the vehicle. Fritzson teaches upgrading components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested. However, the combination fails to explicitly disclose disabling access to components of the vehicle.
Mosenia which like the combination of Bloomcamp and Fehr talks about servicing a vehicle, teaches it is known to limit or disable access to components of the vehicle. 
It would have been obvious to one of ordinary skill in the art to include in the authentication system and method of Bloomcamp, Fehr and Fritzson with the ability restrict access to the components as taught by Mosenia since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Mosenia, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of receiving authentication information from an operator of the vehicle provided by Bloomcamp, Fehr and Fritzson, with the ability to restrict access to a component as taught by Mosenia, for the purposes of ensuring security and privacy. Since Bloomcamp already limits the access to the device it would have been obvious as shown in Mosenia to limit access to subset of the vehicle’s sensors. Thus Mosenia establishing which sensors can be accessed and which cannot as such disabling access to those sensors or portions of the vehicle.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomcamp et al. (US 10,489,132 B1) hereafter Bloomcamp, in view of Fehr et al. (US 7,325,135 B2) hereafter Fehr, further in view of Fritzson et al. (WO 2005/081650 A2) hereafter Fritzson, further in view of Terlep (US 2011/0087505 A1) hereafter Terlep.
As per claim 15, the combination of Bloomcamp, Fehr and Fritzson the above-enclosed invention; while Bloomcamp discloses that it will require re-authorization for each upgrade (Col. 9, lines 1-17) and Fehr teaches that each component will be validated individually per service (Col. 9, lines 24-41) and storing service requests and maintenance history (Col. 25, line 53 through Col. 26, line 62), the combination fails to explicitly recite receiving, by the vehicle, a request from the authorized repair entity to perform a further automotive service on the vehicle; and receiving, by the vehicle, an indication of whether or not the operator has approved the further automotive service on the vehicle.
	Terlep, which like the combination of Bloomcamp and Fehr talks about performing service on a vehicle, teaches it is known to receive a request from the authorized repair entity to perform a further automotive service on the vehicle and receiving an indication of whether or not the operator has approved the further automotive service on the vehicle (Page 3, paragraphs [0041] and [0042]; teach that it is known to receive a request from an repair entity to perform a further service on the vehicle. From this the operator can or vehicle owner can authorize the repairs. Since the combination of Bloomcamp and Fehr already receives operator approval and stores the repair information it would have been obvious to receive further requests for service from the repair entity as it is known in the field that additional requests occur during the repair of the vehicle as shown explicitly in Terlep. This would help the repair entity and the vehicle owner save time by reducing the amount of delay in requesting the additional services).
Bloomcamp discloses a method and system for authenticating a user and the services they want to perform on a vehicle. Bloomcamp establishes it is known to receive the authorization information by the vehicle and to use that authorization information to enable access to the electronic components of the vehicle for servicing such as upgrading or modifying the component. Bloomcamp establishes that the authorization information can come directly from an operator of the vehicle. Fehr teaches upgrading or modifying components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer for each individual component to ensure that the component is authentic and will not cause harm to the vehicle. Fritzson teaches upgrading components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested.  However, the combination fails to explicitly disclose receiving requests for additional services and the approval of those services.
Terlep which like the combination of Bloomcamp, Fehr and Fritzson talks about servicing a vehicle, teaches it is known to receive requests for additional services and the approval for those services from the vehicle owner. 
It would have been obvious to one of ordinary skill in the art to include in the authentication system and method of Bloomcamp, Fehr and Fritzson with the ability receive additional service requests and approval of those requests as taught by Terlep since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Terlep, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of receiving authentication information from an operator of the vehicle provided by Bloomcamp, Fehr and Fritzson, with the ability receive additional service requests and approval of those requests as taught by Terlep, for the purposes of conveying service information to the vehicle owner in a timely manner. Since the combination of Bloomcamp and Fehr already receives operator approval and stores the repair information it would have been obvious to receive further requests for service from the repair entity as it is known in the field that additional requests occur during the repair of the vehicle as shown explicitly in Terlep. This would help the repair entity and the vehicle owner save time by reducing the amount of delay in requesting the additional services.
As per claim 16, the combination of Bloomcamp, Fehr, Fritzson and Terlep the above-enclosed invention; Fehr further discloses receiving, by the vehicle, an indication of whether or not the vehicle manufacturer has approved performance of the further automotive service on the vehicle (Col. 9, lines 58 through Col. 10, line 20; teaches that it is known during the upgrade or the modification of a component of a vehicle it is known to have the manufacturer authenticate the component. This helps ensure that the component or modification to the vehicle is not counterfeit and ensure that improper or inferior components are not installed as these components could damage the vehicle or reduce its capabilities and/or quality of the performance. Thus as each service is performed the system will record the manufacturers approval or authentication of the components are parts. Additionally Col. 23, lines 28-41; teaches that the system can track and record the specific service technician that has serviced the vehicle to ensure they are authorized, this is done on a component level. Thus each component service is approved for each individual service entity for each specified component. Col. 25, lines 53 through Col. 26, line 62; teaches that each time a component is serviced the time of that service is recorded thus indicating its completion and recording the entity responsible for the repairs. As noted in Fehr this helps in diagnosis and well is liability).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomcamp et al. (US 10,489,132 B1) hereafter Bloomcamp, in view of Collopy et al. (US 2010/0131304 A1) hereafter Collopy, further in view of Fehr et al. (US 7,325,135 B2) hereafter Fehr, further in view of Fritzson et al. (WO 2005/081650 A2) hereafter Fritzson.
As per claim 17, Bloomcamp discloses a non-transitory machine-readable storage medium comprising instructions that upon execution (Col. 13, lines 53-67 and Col. 14, lines 28-63; discloses that the system comprises a medium which stores the instructions carried out by the processor) cause a vehicle to:
	receive, at the vehicle, authorization information that identifies an automotive service to be performed on the vehicle, the authorization information further indicating approval of performance of the automotive service on the vehicle by an operator of the vehicle (Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. This is referred to in the Bloomcamp as authorization information. Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. In this the vehicle receives the authorization information from the operator of the vehicle thus indicating their approval of the performance of the service which is re-authorized by the system upon initiating); and
	wherein the authorization information received by the vehicle further identifies an authorized repair entity approved to perform the automotive service (Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. Thus based on the authorization information the vehicle enables the user to access the electronic component and perform the update. The authorization information indicates the access credentials which in this case can be the user identifying themselves as being the authorized entity which is approved to perform the service. The claims are broad as they do not limit the repair entity being a repair shop, as the entity can still be the operator of the vehicle and the external device can be the mobile device which is identified and registered with the system to perform the updates); and
	based on the authorization information received at the vehicle, change a state access of an electronic component of the vehicle to accept access from an external device of an authorized repair entity to perform the automotive service (Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. This is considered to be a change in state as it is changing it from unauthorized to authorized. This is consistent with the applicant’s originally filed specification paragraph [0027] which states “The diagnostic port being “closed” refers to the diagnostic port not allowing the vehicle by an external entity, such as by the handheld electronic device 112 of the mechanic 110 or by the repair facility computer 114. When the diagnostic port is closed, no diagnostics or repairs on the vehicle 102 are allowed”. Bloomcamp Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. Thus based on the authorization information the vehicle enables the user to access the electronic component and perform the update),
	wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is responsive to verifying that a repair entity attempting to perform the automotive service is the authorized repair entity identified by the authorization information received by the vehicle (Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. Thus based on the authorization information the vehicle enables the user to access the electronic component and perform the update).
While Bloomcamp discloses receiving approval from an authorized user such as a vehicle operator it is not explicit that it additionally receives information from an entity that defines a scope of a service to be performed on the vehicle and wherein the authorization information received at the vehicle comprises vehicle manufacturer authorization information sent by a system of a vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested.
Collopy, which like Bloomcamp talks about authorizing access to a vehicle, teaches it is known for a vehicle to include equipment such as a breathalyzer when servicing equipment with such a device it is known to additionally receive information from an entity that defines a scope of a service to be performed on the vehicle (Page 7, paragraph [0069]; teaches it is known to outfit a vehicle with a breathalyzer. Page 10, paragraph [0089]; teaches that over time systems in the vehicle will require updating, this is similar to what is shown in Bloomcamp where software in the vehicle will need to be updated over time. In doing so the insurance company acts as an entity that defines the scope of service such as what software needs to be updated and when. The software is then updated in the same manner as shown in Bloomcamp where the software is downloaded and then uploaded to the vehicle through the mobile device. This allows the entity to define what software needs to be updated and ensure that the systems are kept up to date to ensure performance as shown in Collopy).
Bloomcamp discloses a method and system for authenticating a user and the services they want to perform on a vehicle. Bloomcamp establishes it is known to receive the authorization information by the vehicle and to use that authorization information to enable access to the electronic components of the vehicle for servicing such as upgrading or modifying the component. Bloomcamp establishes that the authorization information can come directly from an operator of the vehicle. However, Bloomcamp fails to explicitly disclose additionally receiving information from an entity that defines a scope of a service to be performed on the vehicle.
Collopy teaches upgrading or modifying software in a vehicle over time on the behalf of an insurance company. In doing so the system establishes what needs to be updated and when.
It would have been obvious to one of ordinary skill in the art to include in the authentication system and method of Bloomcamp the ability to have an entity such as an insurance company define services that need to be performed as taught by Collopy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Collopy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of receiving authentication information from an operator of the vehicle provided by Bloomcamp, with the ability to have an entity such as an insurance company define services that need to be performed as taught by Collopy, for the purposes of implementing programs for the insurance company such as implementing a breathalyzer. This process allows the entity to define what software needs to be updated and ensure that the systems are kept up to date to ensure performance as shown in Collopy.
While Bloomcamp discloses receiving approval from an authorized user such as a vehicle operator it is not explicit that it additionally receives authorization from a vehicle manufacturer.
	Fehr, which like Bloomcamp talks about servicing vehicles, teaches it is known to receive approval from a vehicle manufacturer, wherein the authorization information received by the vehicle comprises vehicle manufacturer authorization information sent by a system of the vehicle manufacturer (Col. 9, lines 58 through Col. 10, line 20; teaches that it is known during the upgrade or the modification of a component of a vehicle it is known to have the manufacturer authenticate the component. This helps ensure that the component or modification to the vehicle is not counterfeit and ensure that improper or inferior components are not installed as these components could damage the vehicle or reduce its capabilities and/or quality of the performance. Col. 23, line 1 through Col. 25, line 7; teaches that it is known to enable access to a specific component of the vehicle to perform a service based on receiving from a device in this case a physical security token a token provided by the vehicle manufacturer to the entity performing the repair. This ensures that the manufacturer has authorized the repair entity and even the specific component to repair. Additionally Col. 23, lines 1-47; teaches that the repair entity can be the technician which is authorized by the manufacturer and authorized by the vehicle. That is the technician ID or identification information is sent to the vehicle to be verified. Since Bloomcamp already seeks authorization it would have been obvious to include the additional authorization from the manufacturer that the component or upgrade itself is the correct component or upgrade for the vehicle, thus ensuring that the vehicle performance is not hindered as explicitly taught in Fehr. Additionally the vehicle manufacturer is able to maintain brand control and maintain vehicle quality even after the vehicle is sold).
	Bloomcamp discloses a method and system for authenticating a user and the services they want to perform on a vehicle. Bloomcamp establishes it is known to receive the authorization information by the vehicle and to use that authorization information to enable access to the electronic components of the vehicle for servicing such as upgrading or modifying the component. Bloomcamp establishes that the authorization information can come directly from an operator of the vehicle. Collopy teaches upgrading or modifying software in a vehicle over time on the behalf of an insurance company. However, the combination fails to explicitly disclose additionally receiving authorization information from the vehicle manufacturer. 
	Fehr teaches upgrading or modifying components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer for each individual component to ensure that the component is authentic and will not cause harm to the vehicle. 
	It would have been obvious to one of ordinary skill in the art to include in the authentication system and method of Bloomcamp and Collopy the ability to additionally receive manufacturer authentication information as taught by Fehr since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Fehr, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of receiving authentication information from an operator of the vehicle provided by Bloomcamp and Collopy, the ability to additionally receive manufacturer authentication information as taught by Fehr, for the purposes of ensuring that the component is authentic and made for the vehicle. Since Bloomcamp already seeks authorization it would have been obvious to include the additional authorization from the manufacturer that the component or upgrade itself is the correct component or upgrade for the vehicle, thus ensuring that the vehicle performance is not hindered as explicitly taught in Fehr. Additionally the vehicle manufacturer is able to maintain brand control and maintain vehicle quality even after the vehicle is sold.
The combination is not explicit wherein the authorization information received at the vehicle comprises vehicle manufacturer authorization information sent by a system of a vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested.
	Fritzson, which like the combination talks about getting authorization for updating a vehicle, teaches it is known wherein the authorization information received at the vehicle comprises vehicle manufacturer authorization information sent by a system of a vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested (Page 8, line 12 through Page 10, line 28; teaches it is known to receive authorization information from the vehicle manufacturer. Fritzson additional establishes it is known that the authorization information can come from the vehicle manufacturer system over a network responsive to the manufacturer receiving a request for authorization. That is the manufacturer receives a request from a service workshop, only service workshops that are approved are provided with the information and allowed to receive the information from the manufacturer. Since the goal of the combination is to control the updating for vehicle software is to maintain quality it would have been obvious to ensure that the workshops are authorized by the manufacturer and to provide the information directly from the manufacturer as this would assist in maintaining the quality of products being serviced and the quality of the service provided).
Bloomcamp discloses a method and system for authenticating a user and the services they want to perform on a vehicle. Bloomcamp establishes it is known to receive the authorization information by the vehicle and to use that authorization information to enable access to the electronic components of the vehicle for servicing such as upgrading or modifying the component. Bloomcamp establishes that the authorization information can come directly from an operator of the vehicle. Collopy teaches upgrading or modifying software in a vehicle over time on the behalf of an insurance company. Fehr teaches upgrading or modifying components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer for each individual component to ensure that the component is authentic and will not cause harm to the vehicle. However, the combination fails to explicitly disclose that the information is sent from the manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested. 
	Fritzson teaches upgrading components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested. 
	It would have been obvious to one of ordinary skill in the art to include in the authentication system and method of Bloomcamp, Collopy and Fehr the ability to receive the authorization information from the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested as taught by Fritzson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Fritzson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of receiving authentication information from an operator of the vehicle provided by Bloomcamp, Collopy and Fehr, with the ability to receive the authorization information from the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested as taught by Fritzson, for the purposes of ensuring that the service provider is authorized by the manufacturer. Since the goal of the combination is to control the updating for vehicle software is to maintain quality it would have been obvious to ensure that the workshops are authorized by the manufacturer and to provide the information directly from the manufacturer as this would assist in maintaining the quality of products being serviced and the quality of the service provided.
As per claim 18, the combination of Bloomcamp, Collopy, Fehr and Fritzson teaches the above-enclosed invention; Collopy further teaches wherein the entity comprises an automotive insurance company (Page 10, paragraph [0089]; teaches that the entity updating the software is an insurance company).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomcamp et al. (US 10,489,132 B1) hereafter Bloomcamp, in view of Collopy et al. (US 2010/0131304 A1) hereafter Collopy, further in view of Fehr et al. (US 7,325,135 B2) hereafter Fehr, further in view of Fritzson et al. (WO 2005/081650 A2) hereafter Fritzson, further in view of Hanna et al. (US 2020/0171944 A1) hereafter Hanna.
As per claim 19, the combination of Bloomcamp, Collopy, Fehr and Fritzson teaches the above-enclosed invention; however the combination fails to further disclose wherein the entity defines the scope of the automotive service to be performed on the vehicle according to a law, regulation, or standard.
Hanna, which like Collopy talks about implementing a breathalyzer or ignition interlock device, teaches it is known for the entity to define the scope of the automotive service to be performed on the vehicle according to a law, regulation, or standard (Page 1, paragraphs [0020] and [0021]; teaches that it is known for the firmware for the operation of the ignition interlock device to be updated on a periodic basis and this can be for calibration or to provide features which conform with particular laws of a state. Since the combination of Bloomcamp and Collopy already discusses updating firmware and the entity defining the updates to vehicle, it would have been obvious to define those updates to conform with state law as shown in Hanna as this would ensure that the system continues to conform with laws as they change).
Bloomcamp discloses a method and system for authenticating a user and the services they want to perform on a vehicle. Bloomcamp establishes it is known to receive the authorization information by the vehicle and to use that authorization information to enable access to the electronic components of the vehicle for servicing such as upgrading or modifying the component. Bloomcamp establishes that the authorization information can come directly from an operator of the vehicle. Collopy teaches upgrading or modifying software in a vehicle over time on the behalf of an insurance company. In doing so the system establishes what needs to be updated and when. Fehr teaches upgrading or modifying components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer for each individual component to ensure that the component is authentic and will not cause harm to the vehicle. Fritzson teaches upgrading components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested. However the combination fails to explicitly state that the service to be performed is according to a law, regulation, or standard.
Hanna, which like Collopy talks about implementing a breathalyzer or ignition interlock device, teaches it is known for the entity to define the scope of the automotive service to be performed on the vehicle according to a law, regulation, or standard.
It would have been obvious to one of ordinary skill in the art to include in the authentication system and method of Bloomcamp, Collopy, Fehr and Fritzson the ability to service the vehicles based on law as taught by Hanna since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Hanna, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of receiving authentication information from an operator of the vehicle provided by Bloomcamp, Collopy, Fehr and Fritzson, with the ability to periodically updated firmware based on changes to law as taught by Hanna, for the purposes complying with law. Since the combination of Bloomcamp and Collopy already discusses updating firmware and the entity defining the updates to vehicle, it would have been obvious to define those updates to conform with state law as shown in Hanna as this would ensure that the system continues to conform with laws as they change.
As per claim 20, the combination of Bloomcamp, Collopy, Fehr, Fritzson and Hanna teaches the above-enclosed invention; Hanna further teaches wherein the automotive service comprises a software or firmware patch to be applied to comply with the law, regulation, or standard (Page 1, paragraphs [0020] and [0021]; teaches that it is known for the firmware for the operation of the ignition interlock device to be updated on a periodic basis and this can be for calibration or to provide features which conform with particular laws of a state).

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 8-14, regarding the 101 rejections specifically that,” The Office Action asserted that the claims are directed to "certain methods of organizing human activity [including] commercial interactions and business relations." 4/5/2022 Office Action at 3.”
“Applicant respectfully submits that claim 2 is specifically related to a technique of automatically performing secure automotive service on a vehicle, which includes: "receiving, by a vehicle, authorization information that identifies an automotive service to be performed on the vehicle, the authorization information further indicating approval of performance of the automotive service on the vehicle by an operator of the vehicle and a vehicle manufacturer, wherein the authorization information received by the vehicle comprises vehicle manufacturer authorization information sent by a system of the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer rece1vmg an indication that the vehicle manufacturer authorization information is requested, and wherein the authorization information received by the vehicle further identifies an authorized repair entity approved to perform the automotive service," and "based on the authorization information received by the vehicle, changing, by the vehicle, a state of an electronic component of the vehicle to accept access from an external device of the authorized repair entity to perform the automotive service, wherein the changing of the state of the electronic component of the vehicle to accept access from the external device is responsive to verifying that a repair entity attempting to perform the automotive service is the authorized repair entity identified by the authorization information received by the vehicle."
“The foregoing combination of elements of claim 2 establish that the claim does not recite merely an abstract idea, since the claim relates to how a state of an electronic component can be changed to accept access from an external device of the authorized repair entity to perform an automotive service in a secure manner.”
“Even if claim 2 is directed an abstract idea (which Applicant disputes as explained above), further analysis is required under Prong Two of Step 2A to determine if the recited judicial exception is integrated into a practical application of the judicial exception. Id, § 2106.04.11.A, at 2100-24.”
“"Limitations the courts have found indicative that an additional element ( or combination of elements) may have integrated the exception into a practical application include ... [ a ]n improvement in the functioning of a computer, or an improvement to other technology or technical field." Id, § 2 l 06. 04( d), at 2100-52 ( emphasis added). The "specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement." Id,§ 2106.04(d).111, at 2100-55. "The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art." Id "The claim itself does not need to explicitly recite the improvement described in the specification." Id”
“Examples of problems and solutions to those problems stated in the Specification include the following (emphasis added):”
[quoting paragraphs [0014], [0015], [0022], [0023], [0024] and [0026]]
“In view the foregoing, Applicant respectfully submits that claim 2 is directed to improving the relevant technology of securely performing an automotive service on a vehicle based on changing a state of an electronic component of the vehicle. Accordingly, the subject matter of claim 2 is integrated into a practical application, and thus claim 2 and its dependent claims are not directed to an abstract idea.””
“The Advisory Action asserted that "changing a state" as claimed "allows for any type of access control, including the known methods of providing keys for making the vehicle available for service, which can include changing the state from locked to unlocked." Advisory Action at 2. The Advisory Action referred to an example given in ¶[0027] of the Specification pertaining to closing a diagnostic port. Id. The Advisory Action asserted that "[w]hen the diagnostic port is closed, no diagnostics or repairs on the vehicle 102 are allowed." Id. Based on this, the Advisory Action asserted that the claimed subject matter is "not considered an improvement to the access control, as it allows for any possible manner of performing this access control." Id.”
“Applicant respectfully submits that the claimed subject matter is not directed to improving access control, but rather, to improving the relevant technology of securely performing an automotive service on a vehicle based on changing a state of an electronic component of the vehicle. As such, Applicant respectfully submits that claim 2 is integrated into a practical application since it improves the relevant technology. Accordingly, claim 2 is not directed to an abstract idea.”
“Similarly, independent claims 17 and 23 and their dependent claims are not directed to an abstract idea.”
“Since the claims are clearly not directed to an abstract idea, Applicant does not need to reach step 2 of the Alice analysis. However, should the Examiner maintain the § 101 rejection, Applicant reserves the right to challenge the Office Action's incorrect statement that the claims do not recite additional elements sufficient to amount to significantly more than a judicial exception.”
“Withdrawal of the§ 101 rejection is respectfully requested.”
The Examiner respectfully disagrees.
As stated in the Advisory Action on June 7, 2022, while the applicant has alleged that there is no abstract idea and the claims do not include “certain methods of organizing human activity [including] commercial interactions and business relations” the claims recite performing an automotive service and specifically requesting authorization to do so. As stated in the rejection it has been a common practice to request and receive authorization to perform vehicle service, this is supported by the applicant’s originally filed specification paragraph [0001]. The background outlines that it is known to receive operator’s agreement or acknowledgement of services. As such the claims do in fact recite an abstract idea. 
While the applicant has alleged that the changing of state is more than merely an abstract idea as previously stated in the prior Office Action changing a state to accept access of an electronic component of the vehicle by an external device of an authorized repair entity to perform the automotive service, is generic in nature. That is the step allows for any possible of way of changing of the state or providing access to the vehicle. That is to say the changing of the state can be no access to having access. As such the breadth of the limitations allows for any type of access control, including the known methods of providing keys or making the vehicle available for service, which can include changing the state from locked to unlocked. This is consistent with the applicant’s originally filed specification paragraph [0027] which states “The diagnostic port being “closed” refers to the diagnostic port not allowing the vehicle by an external entity, such as by the handheld electronic device 112 of the mechanic 110 or by the repair facility computer 114. When the diagnostic port is closed, no diagnostics or repairs on the vehicle 102 are allowed”. This is therefore not considered an improvement to the access control, as it allows for any possible manner of performing this access control.
While the applicant has argued that this changed the function of the computer, the computer itself has not changed in how it operates but merely as stated above if it allows access or not. As this is a generic state change this can allow for merely opening a port which already exists, as such this is not considered to be an improvement as stated in the prior Office Action. Further as stated in the prior Office Action the Examiner has considered the applicant’s originally filed specification and has cited to it for establishing the broadest reasonable interpretation. As such while the applicant has pointed to portions of the specification the applicant has not established how the specific limitations in the claims achieve an improvement. Rather the claims have merely been repeated and stated that they are an improvement, such an allegation is not persuasive. 
In response to the Advisory action the applicant has stated “Applicant respectfully submits that the claimed subject matter is not directed to improving access control, but rather, to improving the relevant technology of securely performing an automotive service on a vehicle based on changing a state of an electronic component of the vehicle”, however the applicant has provided no additional statements or arguments to support this. As previously stated by the Examiner the limitations amount to controlling access to a vehicle, there is no specifics as to how the authorization information is used to enhance security, rather the claims merely recite limitations directed toward access control, that is who or what is able to access the vehicle to perform repairs or updates. Further the paragraphs cited by the applicant from the originally filed specification outline these features specifically paragraph [0026] which state “Enabling access of the electronic component 108 can refer to configuring the electronic component 108 to a state that accepts requests” thus the invention is directed toward enabling or controlling access. Further still the applicant continues to establish or show how the specific limitations of the claims recite improvements to the relevant technology. As such the Examiner has not been persuaded. Therefore the Examiner maintains that the claims continue to include an abstract idea which has not been rendered into a practical application and the rejections have been maintained.
In response to the applicant’s arguments on pages 14-18, regarding the art rejections specifically that, “Claim 2 has been rewritten from dependent form to independent form, with the scope of claim 2 remaining unchanged.”
[quoting claim 2]
“Applicant respectfully submits that claim 2 is non-obvious over Bloomcamp, Fehr, and Fritzson.”
“To make a determination under 35 U.S.C. § 103, several basic factual inquiries must be performed, including determining the scope and content of the prior art, and ascertaining the differences between the prior art and the claims at issue. Graham v. John Deere Co., 383 U.S. 1, 17, 148 U.S.P.Q. 459 (1966). Moreover, as held by the U.S. Supreme Court, it is important to identify a reason that would have prompted a person of ordinary skill in the art to combine reference teachings in the manner that the claimed invention does. KSR International Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1741, 82 U.S.P.Q.2d 1385 (2007).”
“The rejection of claim 2 cited various passages of Bloomcamp, including the following: column 7, line 1 to column 8, line 43; column 9, lines 1-17. Office Action at 18-19.”
“The Office Action asserted that the cited passage in columns 7-8 of "discloses that the user can register their device and use this to access the On-Board Diagnostic." Id. At 19. The Office Action further asserted the following: "This can be confirmed by entering access credentials." Id "This grants the user access to the system." Id”
“The foregoing assertions made by the Office Action does not actually address the express language of claim 2. Claim 2 recites that "the authorization information received by the vehicle further identifies an authorized repair entity approved to perform the automotive service," and further that "changing of the state of the electronic component of the vehicle to accept access from the external device is responsive to verifying that a repair entity attempting to perform the automotive service is the authorized repair entity identified by the authorization information received by the vehicle."”
“A user registering their device to access "On Board Diagnostic" has nothing to do with the foregoing subject matter of claim 2.”
“The Office Action asserted that the cited column 9 passage of Bloomcamp "discloses that the user such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service." Id.”
“The foregoing assertion by the Office Action also fails to address the actual subject matter of claim 2. An operator of the vehicle approving a service, and a system reauthorizing the user prior to carrying out the service has nothing to do with "the authorization information received by the vehicle further identifies an authorized repair entity approved to perform the automotive service," and "the changing of the state of the electronic component of the vehicle to accept access from the external device is responsive to verifying that a repair entity attempting to perform the automotive service is the authorized repair entity identified by the authorization information received by the vehicle."”
“The Advisory Action repeated the assertions that "the operator of the vehicle can approve service such as updating the software on the vehicle .... " Advisory Action at 2-3. The Advisory Action has not explained how this provides any teaching or hint of the vehicle receiving authorization information that identifies an authorized repair entity approved to perform the automotive service. Nor does this teach that changing the state of the electronic component is "responsive to verifying that a repair entity attempting to perform the automotive service is the authorized repair entity identified by the authorization information received by the vehicle."”
“The Advisory Action also states that in Bloomcamp "the user can register their device and use this to access the On-Board Diagnostic," which the Advisory Action stated "can be confirmed by entering access credentials." Id at 3. The Advisory Action also referred to "authorization information" to enable the vehicle to enable "the user to access the electronic component and perform the update." Id The "authorization information" mentioned in the Advisory Action appears to refer to the "access credentials" entered by the user, which do not constitute authorization information that identifies an authorized repair entity approved to perform the automotive service, as claimed. Also, a user registering a device to use the On-Board Diagnostic does not involve changing the state of the electronic component is "responsive to verifying that a repair entity attempting to perform the automotive service is the authorized repair entity identified by the authorization information received by the vehicle," as claimed.”
“The other references, Fehr and Fritzson, do not remedy the deficiencies of Bloomcamp with respect to the subject matter of claim 2.”
“The asserted combination of references also fails to teach or hint at the following subject matter of claim 2: "wherein the authorization information received by the vehicle comprises vehicle manufacturer authorization information sent by a system of the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested."”
“Fehr states that " [e]ven after manufacture and sale of the vehicle with respect to a component not pre-designated for use with the vehicle, the vehicle manufacturer is able to accomplish configuration control through autonomous operation of the vehicle." Fehr, 10:4-9 (emphasis added). "Thus, the vehicle manufacturer is able to maintain brand control, allowing only components with a required brand." Id.”
“The foregoing explains that the way that the vehicle manufacturer maintains "brand control" is through the autonomous operation of the vehicle; in other words, it is the vehicle that authenticates a component, as explained above.”
“There is no teaching or hint anywhere in Fehr that the vehicle performing autonomous authorization of a component involves the vehicle receiving vehicle manufacturer authorization information sent by a system of the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested.”
“The Office Action further made the following further assertion: "Fehr teaches upgrading or modifying components of a vehicle and in doing so it is known to receive authorization information directly from the manufacturer for each individual component to ensure that the component is authentic and will not cause harm to the vehicle." Id. at 15.”
“The foregoing assertion does not address the actual language of claim 2. According to claim 2, "the authorization information received by the vehicle comprises vehicle manufacturer authorization information sent by a system of the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested." The Office Action has not explained how Fehr provides any teaching or hint of the foregoing subject matter of claim 2, a feature that is also missing from Bloomcamp.”
“The Office Action appears to concede that Bloomcamp and Fehr do not teach the foregoing subject matter. Id. at 16. The Office Action further cited Fritzson as purportedly disclosing the foregoing subject matter of claim 2. Id.”
“Fritzson refers to a service workshop 19 that allows a user to log on to a home page on the Internet 21 "that is designed for downloading software." Fritzson, 9:16-19. Using the service workshop 19, software can be downloaded to an SD card 9. Id., 10:7-19. The software on the SD card is then transferred to a portable unit 6, which in turn is transferred to the vehicle. Id., 10:21-24.”
“In Fritzson, software is downloaded from a manufacturer to a PC 20, which in turn is downloaded to an SD card 9, which then is inserted into a portable unit 6, which transfers the software to the vehicle.”
“This does not provide any teaching or hint of "the authorization information received by the vehicle comprises a vehicle manufacturer authorization information sent by a system of the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested" and further that "the authorization information received by the vehicle further identifies an authorized repair entity approved to perform the automotive service."”
“For at least the foregoing reasons, the asserted combination of Bloomcamp, Fehr, and Fritzson would not have led to the subject matter of claim 2, and thus, claim 2 is nonobvious over Bloomcamp, Fehr, and Fritzson.”
“Independent claims 17 and 23 are similarly non-obvious over Bloomcamp, Fehr, and Fritzson.”
The Examiner respectfully disagrees.
The Examiner notes that these arguments have been address previously in the Advisory Action dated June 7, 2022. Specifically as previously stated the Examiner notes and acknowledges that the scope of claim 2 remains unchanged as noted by the applicant on page 14 of the arguments. While the applicant has stated that the “assertions made by the Office Action does not actually address the express language of claim 2” the applicant has not explained why what has been cited is not the same or equivalent other than to repeat the claim language and state it is not the same. The Prior Office Action stated Bloomcamp Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. Col. 9, lines 1- 17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re-authorize the user prior to carrying out the service. In this the vehicle receives the authorization information from the operator of the vehicle thus indicating their approval of the performance of the service which is re-authorized by the system upon initiating. Additionally Bloomcamp Col. 7, line 1 through Col. 8, line 43; discloses that the user can register their device and use this to access the On-Board Diagnostic. This can be confirmed by entering access credentials. This grants the user access to the system. This is considered to be a change in state as it is changing it from unauthorized to authorized. This is consistent with the applicant’s originally filed specification paragraph [0027] which states “The diagnostic port being “closed” refers to the diagnostic port not allowing the vehicle by an external entity, such as by the handheld electronic device 112 of the mechanic 110 or by the repair facility computer 114. When the diagnostic port is closed, no diagnostics or repairs on the vehicle 102 are allowed”. Bloomcamp Col. 9, lines 1-17; discloses that the user can such as the operator of the vehicle can approve service such as updating the software on the vehicle, once this update service is requested the system will re- authorize the user prior to carrying out the service. Thus based on the authorization information the vehicle enables the user to access the electronic component and perform the update. Again while the applicant has alleged that the Examiner has not addressed the claim language it appears the applicant is alleging the same exact words and phrases are not found in the citations, which is not the requirement. Rather the Examiner has provided citations and mapped them not only to the limitations of the claims but also to the scope of the applicant’s originally filed specification. While the applicant has alleged that “On Board Diagnostic” has nothing to do with the limitations of claim 2, claim 2 recites “a state of an electronic component” paragraph [0017] of the originally filed specification establishes that the electronic component can be Electronic Control Units (ECUs) and include ports an example of that port can include “an on-board diagnostics (OBD-II) port”, which the mechanic can used to access the data and/or further electronic components”, as such the “On Board Diagnostic” or OBD does relate directly to the scope of previous claim 1 and amended claim 2. Again the applicant has merely recited the limitations repeatedly without any explanation as to why the cited passages fail to read over the limitations. 
Additionally as stated in the rejection it appears the applicant is attempting to argue a scope which is narrower than what is actually claimed. That is the claims are broad as they do not limit the repair entity being a repair shop or a technician, as the entity can still be the operator of the vehicle and the external device can be the mobile device which is identified and registered with the system to perform the updates. Further the Examiner has noted that the Fehr reference does in fact show providing to the vehicle technician identification and that the manufacturer has authorized or approved that specific technician. Fehr Col. 23, lines 1-47; teaches that the repair entity can be the technician which is authorized by the manufacturer and authorized by the vehicle. That is the technician ID or identification information is sent to the vehicle to be verified.
While the applicant has argued that “A user registering their device to access to “On Board Diagnostic” has nothing to do with the foregoing subject matter of claim 2”, the applicant has not stated any reason or logic as to why it does not. That is the user registers their device for the purpose of accessing the vehicle to perform upgrades or services to the vehicle. The user approves both the connection to the vehicle by their registered device but also authorizes the specific operation or repair, which can be a software update. As mapped to the limitations do in fact have to do with the subject matter which is claimed in claim 2. 
As far as the Advisory Action not explaining how this provides any teaching or hint of the vehicle receiving authorization information that identifies an authorized repair entity approved to perform the automotive service. Nor does this teach that changing the state of the electronic component is “responsive to verifying that a repair entity attempting to perform the automotive service is the authorized repair entity identified by the authorization information received by the vehicle,” the Examiner respectfully disagrees as stated above the Bloomcamp reference establishes that the system has authentication information for the user trying to access the vehicle to perform the service. In this case it is the operator or user of the vehicle. As stated above it appears the applicant is attempting to narrow the limitation to purely mechanics or technicians, but any entity performing the service qualifies as the authorized repair entity as long as they are authorized and performing the service. Bloomcamp does in fact establish that the user has access credentials which identifies the user and is used to register the device used to access the vehicle. This information is used to change the state of the vehicle from closed to open allowing access. The user is then asked to approve any services again approving the authorized repair entity. While the applicant has alleged that the “access credentials” do not constitute authorization information that identifies an authorized repair entity approved to perform the automotive service. As stated above the limitations of the claims are broad and do not specify that the authorized repair entity is not the user of the vehicle or even what constitutes what an authorized repair entity is. The applicant’s arguments further do not state or establish that the applicant intends the limitations to be limited to only mechanics and service technicians. As such the Bloomcamp reference does in fact read over the claims as written due to the breadth of the claims. For the purposes of expedited prosecution the Examiner has also established that the Fehr does establish it is known to have authorized or approved repair entities which are limited to the technician of a repair shop. Specifically that the technician is authorized by the manufacturer and that they are provided with a specific technician ID which is used to provide to the vehicle proof of authorization. Establishing that even if amended to limit the authorized repair entity to the mechanic or technician the combination would read over the claims. 
	While the applicant has alleged that “There is no teaching or hint anywhere in Fehr that the vehicle performing autonomous authorization of a component involves the vehicle receiving vehicle manufacturer authorization information sent by a system of the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested”, this is arguing the references separately as the Examiner did not use Fehr to receive manufacturer authorization over a network. For this the Examiner provided the Fritzson reference specifically Page 8, line 12 through Page 10, line 28; teaches that like Fehr reference it is known to receive authorization information from the vehicle manufacturer. Fritzson additional establishes it is known that the authorization information can come from the vehicle manufacturer system over a network responsive to the manufacturer receiving a request for authorization. That is the manufacturer receives a request from a service workshop, only service workshops that are approved are provided with the information and allowed to receive the information from the manufacturer. As stated in the prior Office Action Since the goal of Fehr is to maintain quality it would have been obvious to ensure that the workshops are authorized by the manufacturer and to provide the information directly from the manufacturer as this would assist in maintaining the quality of products being serviced and the quality of the service provided. While the applicant has alleged that the Fritzson reference “does not provide any teaching or hint of "the authorization information received by the vehicle comprises a vehicle manufacturer authorization information sent by a system of the vehicle manufacturer over a network responsive to the system of the vehicle manufacturer receiving an indication that the vehicle manufacturer authorization information is requested" and further that "the authorization information received by the vehicle further identifies an authorized repair entity approved to perform the automotive service."”, the applicant has not expressed or stated why the reference fails to teach the limitations it was cited for but rather has merely stated that it does not teach it, such an argument is not persuasive. As stated above it is the combination of these references that established the claimed invention, that the primary reference Bloomcamp establishes receiving authorization information form the owner, this information includes access credentials which are used to access the vehicle. In this case the registered user device has the access credentials to identify the user is authorized or approved to access the vehicle system. The vehicle system then changes the state from unauthorized to authorized. The user is then authorized by the system to perform actions, the specific actions would then be re-authorized again authorizing the user to perform the services. Bloomcamp was not used to establish manufacturer authorization Fehr was. As stated above Fehr establishes it is known for a manufacturer to ensure compliance by controlling how has access to the vehicle system. Additionally Fehr establishes it is known to authenticate approved technicians, and that the technicians can use their ID to access the vehicle and perform the service. Fehr was not used to establish the vehicle manufacturer authorization information sent by a system of the vehicle manufacturer over a network, the Fritzson reference was used to establish this feature. As such the Examiner has provided a detailed explanation as to how the prior art in combination reads over the claims as previously presented and currently amended. Further the Examiner notes that the applicant is arguing the references separately. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated above it is the combination of references that read over the limitations of the claims and not a single reference. 
	Further still applicant merely recites the claim language allegedly missing from the prior art without specifically providing any persuasive rationale or evidence in support thereof. Such a statement is not considered to be an argument. 37 C.F.R. § 41.37(c)(1)(vii) (“A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim.”); In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”). As such, Examiner respectfully submits that applicant’s statement is not persuasive.
	Therefore the Examiner asserts that when combined the references read over the claims as written and as such the rejections have been maintained.
17.	All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Bloomcamp in view of Fehr, and, where appropriate, in further view of Ramanujam, Mosenia, Terlep, Collopy and Hanna.


Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oesterling et al. (US 10,377,345 B1) discusses authenticating a device to provide access to a vehicle through the on-board diagnostic port.
	Kravitz et al. (WO 2019/040651 A1) discusses secure communications of devices with vehicles.
Philipp Mundhenk, Andrew Paverd, Artur Mrowca, Sebastian Steinhorst, Martin Lukasiewycz, Suhaib A. Fahmy, and Samarjit Chakraborty. 2017. Security in Automotive Networks: Lightweight Authentication and Authorization. ACM Trans. Des. Autom. Electron. Syst. 22, 2, Article 25 (April 2017), 27 pages. https://doi.org/10.1145/2960407
T. Kim and S. Park, "Compare of Vehicle Management over the Air and On-Board Diagnostics," 2019 International Symposium on Intelligent Signal Processing and Communication Systems (ISPACS), 2019, pp. 1-2, doi: 10.1109/ISPACS48206.2019.8986260.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        7/30/2022